In a •probate proceeding, application was made for an order transferring all papers and proceedings from the Surrogate’s Court of Putnam County to the Surrogate’s Court of New York County on the ground that the decedent at the time of his death was a resident of the County of New York. Order of the Putnam County Surrogate’s Court, denying motion of appellants, affirmed, with $10 costs and disbursements. The determination on the issue of fact presented cannot be said to be against the weight of evidence. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.
members of a membership corporation, to enjoin termination of their memberships, and for alleged damages, order denying in part and granting in part appellants’ motions to dismiss the first amended complaint as insufficient, to direct the separate stating and numbering of alleged causes of action, and to strike out portions of the said complaint, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.